                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

SAMUEL APPLEWHITE,

               Plaintiff,

       v.                                               Case No. 3:17-cv-01111-JPG-SCW

BOBBY BLUM and WEXFORD HEALTH
SOURCES INC.,

               Defendants.

                               MEMORANDUM AND ORDER

       Magistrate Judge Stephen C. Williams has filed a Report and Recommendations

(“Report”) (ECF No. 36) on the defendants’ motion for summary judgment for the plaintiff’s

failure to exhaust administrative his remedies (ECF No. 31). The Court may accept, reject, or

modify—in whole or in part—the findings or recommendations of the magistrate judge in his

Report. FED. R. CIV. P. 72(b)(3). The Court must review de novo the portions of the Report to

which any party objects. Id. “If no objection or only partial objection is made, the district court

judge reviews those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d

734, 739 (7th Cir. 1999).

       In this case, plaintiff Samuel Applewhite alleges that the defendants violated his Eighth

Amendment rights by failing to take certain measures regarding his testicular pain. The problem

for Applewhite is that the Prison Litigation Reform Act requires inmates to exhaust all available

administrative remedies at their prison before filing a lawsuit—but Applewhite did not do that

here. 42 U.S.C. § 1997e(a); Woodford v. Ngo, 548 U.S. 81, 90 (2006) (quoting Pozo v.

McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)). Instead, Applewhite filed an emergency

grievance with his prison’s chief administrative officer—and once that officer determined that



                                                1
the issue did not constitute an emergency, Applewhite neither appealed that ruling to the

Administrative Review Board nor re-filed it through the appropriate non-emergency channels.

       As Magistrate Judge Williams correctly explains in his Report, that is a failure to exhaust

administrative remedies: if “some remedy is available to the inmate through the administrative

process,” then the prisoner must utilize that process before filing his lawsuit. Thornton v. Snyder,

428 F.3d 690, 695 (7th Cir. 2005) (citing Porter v. Nussle, 534 U.S. 516, 524, 532 (2002)). And

here, even though 20 ILL. ADMIN. CODE § 504.840(c) requires an inmate to re-file his grievance

through the non-emergency channels once the appropriate officer determines that it is not an

emergency, and even though 20 ILL. ADM. CODE § 504.850 requires prisoners to appeal decisions

to the Administrative Review Board, Applewhite did neither—meaning that he quite

straightforwardly failed to exhaust his available administrative remedies pursuant to Thornton.

       Nevertheless, Applewhite has filed what the Court construes to be an objection to the

Report, so the Court has conducted a de novo review of the issues therein. (ECF No. 37.)

Applewhite cites to Bentz v. Ghosh, 718 Fed. Appx. 413 (7th Cir. 2017), a non-precedential

opinion that says that if a prisoner files an emergency grievance, and then if the prison officer

determines that the issue is actually not an emergency—like what happened here—then the

prisoner has fully exhausted his administrative remedies. But as this Court thoroughly explained

in Smith v. Asselmeier, 3:17-cv-01237-JPG-DGW, 2018 WL 3533346 (S.D. Ill. July 23, 2018),

Bentz no longer applies in most situations. Unlike this case, Bentz deals with the pre-April 2017

version of 20 ILL. ADMIN. CODE § 504.840, which did not contain subsection (c)—the provision

that now “makes available” and thus requires inmates to “resubmit the grievance as non-

emergent, in accordance with the standard grievance process” once the appropriate official

determines that the request should not constitute an emergency. See Snyder, 428 F.3d at 695.



                                                 2
And that makes perfect sense: if Bentz still controlled, then prisoners “could exhaust [their]

administrative remedies by filing an emergency grievance instead of going through the standard

protocols, [and] then the entire regulatory structure would collapse.” Smith, 2018 WL 3533346,

at *3. Magistrate Judge Williams thoroughly explained all of this in his Report, which more than

withstands a de novo review.

                                       CONCLUSION

       For the foregoing reasons, the Court:

   •   ADOPTS the Report in its entirety (ECF No. 36);

   •   GRANTS the defendants’ motion for summary judgment (ECF No. 31);

   •   DISMISSES this case WITHOUT PREJUDICE for Applewhite’s failure to exhaust his

       administrative remedies; and

   •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.

DATED: NOVEMBER 28, 2018

                                                   s/ J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   DISTRICT JUDGE




                                               3
